DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 4/29/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 26, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 109665014) in view of Wu et al. (CN 107364528).
With respect to claim 1, Fan discloses the claimed walker except for the each of the respective inline wheels has an outside diameter that is great than 10 inches. Fan discloses a walker capable of pushing and walking to the side of comprising;
a bicycle frame A,B,C,D,E (as shown in Fig. 1 of Fan);
two inline wheels 13,45 coupled to the bicycle frame (as shown in Fig. 1 of Fan);
an electric motor 42 coupled to one of the two inline wheels 13,45 (page 2, line 17 and page 5 of the machine translation of Fan–coupled to wheel 45; Fan, Fig. 2), the electric motor being powered by a battery 37 (pg. 5, line 34, of the machine translation of Fan; Fig. 8-2);
wherein the bicycle frame defines a wheelbase between the two inline wheels 13,45 (as shown in Fig. 1 of Fan); 
a handlebar steering mechanism 10,76  coupled to a first end of the bicycle frame (see machine translation of Fan, pg. 4); 
wherein the walker has no pedals (as shown in Figs. 1-2 of Fan). 
While Fan teaches that the wheels 13,45 have a outside diameter of 20 cm (pg. 4 of the machine translation of Fan), Wu et al. teach a similar walker including wheels 2 and 5 that have an outside diameter that is greater than 10 inches (“14 inch,” machine translation of Wu et al., pg. 6). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the wheel diameter of Fan with the teaching of Wu et al. for the advantage of larger wheels which provide easier and smoother movement over rough terrain. 
Note, while Fan refers to foot rest 61 as a “pedal,” Applicant’s term “pedal” is being interpreted as a mechanism for providing mechanical power to a wheel. The foot rest 61 disclosed by Fan does not provide any mechanical power to the wheel. 
With respect to claim 15, the bicycle frame disclosed by Wu et al. is configured for off-road trails due to the lack of low-lying frame parts (as shown in Fig. 1 of Wu et al.), additionally the two inline wheels, as taught by Wu et al., are configured for use on off-road trails (due to the two inline wheels and the larger wheel diameter. 
With respect to claim 26, Fan teaches a brake mechanism 11 coupled to the handlebar 10,76 (as shown in Fig. 2 of Fan). 
With respect to claim 29, Fan discloses a seat 60 and a foot rest 61. 
With respect to claim 32, Fan discloses a wheelbase between 15 and 60 inches (see machine translation of Fan, pg. 4—Fan discloses an 85 cm wheelbase which converts to 33.5 inches). 

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 109665014) in view of Wu et al. (CN 107364528), as applied to claim 14 above, and further in view of Thompson et al. (US 2021/0016854). 
With respect to claim 30, Fan in view of Wu et al. disclose the claimed walker except for the rack coupled to the frame, and configured to carry gear. However, Thompson teaches a similar walker including a rack 72 coupled to a frame of the walker wherein the rack 72 is configured to carry gear (Thompson et al., paragraph [0040]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Thompson et al. with the walker disclosed by Fan in view of Wu et al. for the advantage of being able to carry gear with a user while the user moves the walker. 
With respect to claim 31, Fan ni view of Wu et al. disclose the claimed walker except that they are silent on the walker reducing an amount of weigh carried by a spine of a user. 
However, Thompson et al. teaches similar walker with a cargo carrying rack 62. Loading a rack with cargo instead of on a user would reduce an mount of weigh carried by a spine of a user. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Thompson et al. with the walker disclosed by Fan in view of Wu et al. for the advantage of being able to carry gear with a user while the user moves the walker. 

Allowable Subject Matter
Claims 1-2, 4, and 20-25 are allowed.

Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive of any error in the above rejection.
As outlined above and noted by Applicant, Fan does not teach the outer wheel diameter as now recited in claim 14. However, Wu et al. has been added to the combination to teach this limitation. 
Also, as outlined above, while Fan does use the term “pedal” in his disclosure, this term merely refers to a foot rest. Applicant also recites a foot rest in claim 29. “Pedal” as used by Applicant, is being interpreted as a foot powered device which provides mechanical power to a wheel of the walker. Fan does not disclose such a pedal. Instead Fan merely discloses a peg or bar 61 on which a rider can place a foot while riding the walker (as shown in Fig. 3 of Fan). 
	Thus a new combination of Fan in view of Wu et al. has been applied to claims 14-15, 26, 29, and 32. Additionally, dependent claims 30-31 have been rejected in view of Thompson et al. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 11, 2022